Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 1 of 19 PageID #: 7128



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

PERFORMANCE PULSATION                               §
CONTROL, INC.                                       §
     Plaintiff,                                     §
                                                    §
v.                                                  §
                                                    §
SIGMA DRILLING TECHNOLOGIES,                        §
LLC; INTREPID CONSULTING, LLC;                      §              CASE NO. 4:17-cv-00450-ALM
JUSTIN MANLEY; ALLISON MANLEY;                      §
WILLIAM GARFIELD; PAMELA                            §
GOEHRING-GARFIELD; and                              §
ADVANCED RUPTURE DISK                               §
TECHNOLOGY, INC.                                    §
      Defendants.                                   §

     MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS
 ALISON MANLEY, WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD

        Defendants   Alison    Manley,    William       Garfield   and   Pamela   Goehring-Garfield

(collectively, the “Peripheral Defendants”) move for summary judgment as to all of Plaintiff’s

claims against them, because evidence exists, which demonstrates that there is no genuine issue

of material fact as to Plaintiff’s claims against the Peripheral Defendants. Further, Plaintiff has

not produced credible evidence to support any of the causes of action asserted against the

Peripheral Defendants. At no relevant time did any of the Peripheral Defendants perform acts or

occupy positions that would give rise to the allegations asserted against them.

I.      Statement of issues to be decided

             1.    Whether PPC’s claims against Pamela Garfield should be dismissed
                   with prejudice because no valid cause of action exists against her in
                   this dispute and, alternatively, because any potential claim against her
                   is contingent upon a finding against the community property of
                   William Garfield.

             2.    Whether PPC’s claims against Alison Manley for declaratory relief
                   under 17 U.S.C. § 101, et seq. (Derivative Works and Works Made for
_____________________________________________________________________________________________
MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                          PAGE 1
1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 2 of 19 PageID #: 7129



                     Hire), declaratory relief as to the ownership of trade secrets,
                     misappropriation of trade secrets, and civil theft should be dismissed
                     with prejudice because there is a lack of legally sufficient evidence to
                     support such claims.

             3.      Whether PPC’s claims against William Garfield for declaratory relief
                     under 17 U.S.C. § 101, et seq. (Derivative Works and Works Made for
                     Hire), declaratory relief as to the ownership of trade secrets,
                     misappropriation of trade secrets, civil theft, conversion, and unfair
                     competition should be dismissed with prejudice because there is a lack
                     of legally sufficient evidence to support such claims.

II.     Summary judgment evidence

        Attached as evidence in support of the Peripheral Defendants’ motion for summary

judgment are true and correct copies of the following documents:

             Ex. A    Declaration of William Garfield;

             Ex. B    Declaration of Pamela Garfield;

             Ex. C    Declaration of Alison Manley;

             Ex. D    Deposition of William Garfield;

             Ex. E    Deposition of Alison Manley;

             Ex. F    Patent documents: U.S. Patent Application Publication No.
                      US2017/0067456A1, published March 9, 2017; and U.S. Patent
                      Application Publication No. US2017/0146176A1, published May
                      25, 2017;

             Ex. G    Performance Pulsation Control, Inc.’s Second Amended Objections
                      and Responses to Sigma Drilling Technologies, LLC’s First
                      Interrogatories and Requests for Production (excerpt);

             Ex. H    Alison Manley’s final pay stub dated October 8, 2014. (PPC
                      323110);

             Ex. I    Patent Assignment & Notice of Recordation of Assignment
                      Document, dated October 18, 2018; and

             Ex. J    Deposition of Justin Manley.



_____________________________________________________________________________________________
MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                          PAGE 2
1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 3 of 19 PageID #: 7130




III.    Statement of undisputed facts

        A.         Undisputed facts regarding PPC’s claims

        1.         This dispute arises out of the creation of certain oil and gas industry products by

Justin Manley and Sigma Drilling Technologies, LLC.

        2.         Justin Manley is the author of the patent applications for the products at issue, and

was responsible for overseeing the design and creation of the overall group of works at issue.

(Ex. D, 144:9-147:5; Dkt. #73, ¶¶ 13, 33, 38).

        3.         Justin Manley formed Sigma Drilling Technologies, LLC in April of 2014. (Dkt.

#73, ¶ 33).

        4.         On September 7, 2015 and November 25, 2015, Justin Manley filed patent

applications related to the works at issue. (Dkt. #73, ¶ 45). These patent applications detailed

specifications for a dampening apparatus and an automated nitrogen charging system

respectively. Id.

        5.         On June 27, 2017, PPC filed this lawsuit naming Justin Manley and Sigma as

defendants, as well as William Garfield, Pamela Garfield, and Alison Manley. (Dkt. #1). PPC

has since amended its original complaint twice. (Dkt. #**; Dkt. #73).

        6.         PPC’s claims are primarily against Justin Manley and Sigma, whose names

appear within PPC’s causes of action a combined 60 times over 24 separate paragraphs. (Dkt.

#73, ¶¶ 53-108).

        7.         By contrast, William Garfield, A Manley, and Pamela Garfield exist on the

periphery of PPC’s claims. William Garfield’s name appears 17 times within PPC’s causes of

action over 10 paragraphs, Alison Manley’s name appears 9 times within PPC’s causes of action

_____________________________________________________________________________________________
MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                          PAGE 3
1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 4 of 19 PageID #: 7131



over 7 paragraphs, and Pamela Garfield is mentioned in a footnote to PPC’s Second Amended

Complaint. (Dkt. #73, ¶¶ 53-108).

        B.         Undisputed facts as to William Garfield

        8.         William Garfield is a professional engineer. (Ex. A, ¶ 2).

        9.         William Garfield was employed by PPC from February 13, 2013 through July 19,

2013. (Ex. A, ¶ 2). His title at PPC was Product Development Engineer. (Ex. A, ¶ 2).

        10.        When William Garfield’s employment at PPC ended, he returned all PPC-related

material in his possession to PPC. (Ex. D, 143:22-25).

        11.        William Garfield received no communication from Justin Manley or any Sigma

representative regarding Sigma-related work until September 2013. (Ex. D, 161:16-162:9).

        12.        William Garfield neither possesses nor claims any ownership stake in Sigma or

the works subject to this dispute. (Ex. A at ¶ 7; Ex. J, 8:13-9:10; Ex. I).

          C.       Undisputed facts as to Alison Manley

        13.        Alison Manley was a PPC contract labor employee from April of 2012 through

October of 2014. (Ex. G at 18; Ex. H; Ex. E, 14:13-15).

        14.        While at PPC, Alison Manley performed clerical, office management, and basic

marketing tasks such as maintaining the company website. (Ex. E, 14:18-21).

        15.        Alison Manley is not an engineer, possesses no technical expertise in the oil and

gas industry, and did not perform any specialized or technical work during her tenure at PPC.

(Ex. C at ¶ 3).

        16.        When Alison Manley’s contracted work with PPC ended, she did not attempt to

take any PPC-related materials with her. (Ex. C at ¶ 5).




_____________________________________________________________________________________________
MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                          PAGE 4
1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 5 of 19 PageID #: 7132



         17.       Alison Manley performed no Sigma work and was not aware of Sigma’s existence

until after her employment at PPC ended. Ex. E, 108:11-14.

         18.       Alison Manley does not own an individual ownership stake in Sigma or the works

at issue in this lawsuit. (Ex. C at ¶ 6).

         D.        Undisputed facts as to Pamela Garfield

         19.       PPC has not pled any specific facts as to Pamela Garfield. (Dkt. #73).

         20.       Pamela Garfield was never a PPC employee, was never a Sigma employee, and is

not an oil and gas industry professional. (Ex. B at ¶ 3).

         21.       PPC has stipulated that any recovery against Pamela Garfield is contingent upon a

finding against William Garfield, as her involvement in this dispute exists “to the extent that she

maintains ownership to community property which is the subject of this Action.” (Dkt. #73, p. 4,

fn 2).

         22.       Pamela Garfield has never owned, possessed, or controlled any interest in Sigma

Drilling Technologies, LLC or the works at issue in this lawsuit. (Ex. B at ¶ 4).

         23.       Pamela Garfield does not own an interest in any of the patents, copyrights, or

other trade secrets PPC claims are involved to this lawsuit. (Ex. B at ¶ 4).

IV.      Argument and authorities

         A.        Summary judgment standards

         Summary judgment is proper in a case in which there is no genuine dispute of material

fact. FED. R. CIV. P. 56(a); Scott v. Harris, 550 U.S. 372, 380 (2007); Celotex Corp. v. Catrett,

47 U.S. 317, 322 (1986). A defendant who seeks summary judgment on a plaintiff’s claims must

demonstrate the absence of a genuine issue of material fact by either (1) submitting summary

judgment evidence that negates the existence of a material element of the plaintiff’s claim, or (2)

_____________________________________________________________________________________________
MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                          PAGE 5
1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 6 of 19 PageID #: 7133



showing there is no evidence to support an essential element of the plaintiff’s claim. Celotex

Corp., 477 U.S. at 322-23.

        Under the federal summary judgment standard, if a court determines that a reasonable

juror could not find in the plaintiff’s favor on any one of the essential elements of a plaintiff’s

cause of action, summary judgment for the defendant is appropriate. Funches v. Progressive

Tractor & Implement Co., L.L.C., 905 F.3d 846, 851 (5th Cir. 2018), as revised (Oct. 8, 2018).

Further, because the burden of proof at trial rests on PPC as the nonmovant, the Peripheral

Defendants “must merely demonstrate the absence of evidentiary support in the record for the

nonmovant’s case.” Byers v. Dallas Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

Once the Peripheral Defendants do so, the burden shifts to PPC to produce evidence showing

that there is a genuine issue of material fact for each challenged element. Id.

        B.         Summary judgment is appropriate as to Pamela Garfield, because PPC’s only
                   pled claim against her is based on a speculative interest in her community
                   property contingent on a judgment against her husband, an interest not
                   recognized under Texas law, and the only is evidence is that she had no
                   involvement with PPC’s pled claims

        PPC has sued Pamela Garfield only “to the extent that she maintains ownership to

community property” with William Garfield as William Garfield’s spouse. (Dkt. #72, p. 4, fn.

2). Under the Texas Family Code, “a person is personally liable for the acts of the person’s

spouse only if: (1) the spouse acts as an agent for the person, or (2) the spouse incurs a debt for

necessaries as provided by Subchapter F, Chapter 2” of the code. TEX. FAM. CODE § 3.201(a)

(Vernon 1997). The statute further provides, “a spouse does not act as an agent for the other

spouse solely because of the marriage relationship.” TEX. FAM. CODE § 3.201(c) (Vernon 1997).

        PPC’s suit contains no specific pleadings of fact with regard to Pamela Garfield. (Dkt.

#72).    Further, no credible evidence demonstrates that Pamela Garfield acted as William

_____________________________________________________________________________________________
MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                          PAGE 6
1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 7 of 19 PageID #: 7134



Garfield’s “agent.”   TEX. FAM. CODE §§ 3.201(a)(1), (c) (Vernon 1997).           Nor would any

judgment against William Garfield be a “debt for necessaries” in connection with this suit. TEX.

FAM. CODE § 3.201(a)(2) (Vernon 1997). PPC cannot assert that Ms. Garfield is liable simply

based on her marriage to William Garfield. Accordingly, Pamela Garfield cannot be held

personally liable in this dispute, and the Court should grant summary judgment as to all of PPC’s

claims against her.

        Texas law also does not require Pamela Garfield to be a party to any lawsuit against her

husband, which appears to be the sole basis for PPC naming her as a Defendant. (Dkt. #73, p. 4,

fn. 2). Texas law provides that “a spouse may sue and be sued without the joinder of the other

spouse.”     TEX. FAM. CODE § 1.105(a) (Vernon 1997).           Pamela Garfield’s ownership of

community property, which could be subject to a future tort judgment against William Garfield

does not and should not serve as a basis for liability against Pamela Garfield.

        Further, PPC has failed to identify a credible legal theory of liability against Pamela

Garfield. She has not been accused of an improper act, and appears to only remain in the case

because she is William Garfield’s spouse. Pamela Garfield has no proper place in this dispute.

Accordingly, even if PPC had pleaded a specific claim against Pamela Garfield, credible

evidence demonstrates that she had no involvement with PPC, its claimed trade secrets or

confidential information, or its claims in this lawsuit. Pamela Garfield has testified she has no

ownership interest “in any of the patents, copyrights, or other trade secrets PPC claims are

involved to this lawsuit.” (Ex. B, ¶ 4). And, she has never been employed by PPC or by Sigma,

and has never possessed, used or disclosed any PPC trade secret or confidential information. (Ex.

B, ¶ 3). She has specifically stated she has “not performed work for any party associated with




_____________________________________________________________________________________________
MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                          PAGE 7
1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 8 of 19 PageID #: 7135



this dispute, nor had any involvement in the works subject to this dispute.” (Ex. B, ¶ 3). PPC

has failed to produce any controverting evidence. Byers, 209 F.3d at 424.

        Accordingly, even if PPC had pled any specific claim against Pamela Garfield, the only

evidence is that she had no involvement with PPC, its claimed trade secrets or confidential

information, or its claims in this lawsuit. For these additional reasons, this Court should grant

summary judgment in favor of Pamela Garfield as to all of PPC’s claims against her.

        C.         Summary judgment is appropriate as to PPC’s trade secret misappropriation
                   claim against William Garfield and Alison Manley, because there is no legally
                   sufficient evidence of two essential elements of such claim

        PPC has pled a claim for trade secret misappropriation against Alison Manley and

William Garfield under the Texas Uniform Trade Secrets Act. (Dkt. #73, pp. 21-22). To prevail

on a cause of action for trade secret misappropriation against these parties, PPC must prove as to

both individuals: (1) PPC owned a trade secret; (2) the individual Defendant misappropriated the

trade secret; and (3) such misappropriation caused PPC injury. TEX. CIV. PRAC. & REM CODE §§

134A.002(1), (3), (6); 134A.004(a) (Vernon 2013).         In order to demonstrate that William

Garfield or Alison Manley misappropriated a trade secret, PPC must prove that each Defendant

either acquired a trade secret with knowledge of improper means, or that each Defendant used or

disclosed a trade secret without PPC’s consent. TEX. CIV. PRAC. & REM. CODE §134A.002(3).

Summary judgment is appropriate for William Garfield and Alison Manley because PPC cannot

raise a material fact dispute as to elements two or three of its TUTSA claim. 1

        William Garfield has testified that he did not acquire, use, or disclose any trade secret

belonging to PPC. (Ex. A, ¶ 2). His employment with PPC concluded prior to his performance

of any work for Sigma, and he did not take or use any intellectual property belonging to PPC

1
      By making this argument, Defendants are not conceding that PPC owned the alleged trade secret,
      but do not challenge that element of PPC’s TUTSA claim in this motion.
_____________________________________________________________________________________________
MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                          PAGE 8
1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 9 of 19 PageID #: 7136



after his employment there ended. (Ex. A, ¶¶ 2-3). William Garfield’s work for Sigma did not

involve a trade secret belonging to PPC or any other entity. (Ex. A, ¶ 3). Instead, the reference

material for his design work included rudimentary sketches provided by Justin Manley and

information publicly available on the internet. (Ex. D, 50:15-21). At no time did William

Garfield and Justin Manley discuss PPC proprietary information in connection with Sigma work.

(Ex. A, ¶ 3). Further, William Garfield’s work for Sigma was concentrated on industry-wide

application. (Ex. A, ¶ 3; Ex. D, 45:3-20, 68:15-69:6). His work did not focus on, incorporate, or

reference any particular proprietary information or trade secret. (Ex. A, ¶ 3).    Accordingly,

there is no genuine issue of material fact as to whether William Garfield misappropriated a

specific PPC trade secret, and summary judgment is appropriate.

        Similarly, PPC has no basis for a claim of trade secret misappropriation against Alison

Manley. PPC hired Alison Manley as contract labor to perform office management for PPC and

perform tasks that were clerical in nature. (Ex. E, 14:15-21). She does not have technical

knowledge of PPC’s products, or of the oil and gas industry generally. (Ex. C, ¶¶ 2-3). At the

end of her contract work at PPC, Alison Manley did not take any tangible resources belonging to

PPC, and ensured that she purged all PPC-related electronic information in her possession as part

of a routine maintenance schedule well in advance of any controversy with PPC. (Ex. C, ¶ 5; Ex.

E, 131:17-133:9). Alison Manley did not take, use, disclose, or misappropriate any trade secret

belonging to PPC. (Ex. C, ¶¶ 4-5). And, PPC has failed to produce any controverting evidence.

Byers, 209 F.3d at 424. Further, PPC’s retained expert as to damages, Rebecca E. Szelc, did not

identify any damages caused by Alison Manley. Accordingly, there is no genuine issue of

material fact with regard to whether Alison Manley misappropriated a PPC trade secret.




_____________________________________________________________________________________________
MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                          PAGE 9
1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 10 of 19 PageID #: 7137



         Further, PPC’s retained expert as to damages has not identified any specific damages

 allegedly caused by William Garfield or by Alison Manley. 2 Because PPC cannot raise a

 material fact dispute as to the essential elements of its TUTSA trade secret misappropriation

 claim, this Court should grant Alison Manley and William Garfield summary judgment as to

 such claim.

         D.         This Court should grant the Peripheral Defendants summary judgment as to
                    PPC’s preempted common law claims or, alternatively, grant summary
                    judgment because there is no legally sufficient evidence of essential elements of
                    such claims

         The Peripheral Defendants have separately moved for summary judgment as to PPC’s

 common law claims for civil theft, conversion, and unfair competition, on the basis that such

 claims are preempted by TUTSA and, alternatively, by the Federal Copyright Act and the

 Federal Patent Act. (Dkt. #224). Should the Court grant such motion as to such claims, there is

 no need to rule on the summary judgment issues raised in this section as to each Peripheral

 Defendant. Without waiving the relief sought in the separate preemption summary judgment

 motion, the Peripheral Defendants move in the alternative for summary judgment as to such

 claims, because there is no legally sufficient evidence of the essential elements of such claims.

                    1.     Summary judgment is appropriate as to PPC’s civil theft claim
                           against William Garfield and Alison Manley, because there is no
                           legally sufficient evidence of their claim

         PPC has pleaded a claim alleging civil theft against Alison Manley and William Garfield.

 (Dkt. #73, pp. 24-25). The essential elements such claim require PPC to prove: (1) PPC had a

 possessory right to property; (2) each Defendant unlawfully appropriated, secured, or stole PPC’s

 property; (3) the Defendant’s unlawful taking was made with the intent to deprive PPC of

 property; and (4) PPC sustained damages as a result of the alleged theft. TEX. CIV. PRAC. & REM.

 2
        PPC’s expert report was designated “Attorney’s Eyes Only,” so is not filed with this motion.
 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                                      PAGE 10
 1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 11 of 19 PageID #: 7138



 CODE §§ 134.002(2), 134.003, 134.005 (Vernon 1989); TEX. PEN. CODE §§ 31.03(a), (b)(1),

 31.04(a) (Vernon 2011). PPC’s claim for civil theft against William Garfield and Alison Manley

 fails because PPC cannot raise an issue of material fact as to elements two, three, or four of its

 claim with regard to the these defendants.

         William Garfield testified that he did not have any conversations with Justin Manley

 related to product development for Sigma until months after his employment at PPC ended. (Ex.

 D, 161:19-163:3). Therefore, and in light of the fact that William Garfield returned intellectual

 property belonging to PPC when his employment there concluded, William Garfield could not

 have deprived PPC of any property in his work for Sigma or otherwise. (Ex. D, 90:11-21).

 William Garfield’s work for Sigma was to provide engineering and design services based upon

 Justin Manley’s unique set of ideas for new oil and gas products. (Ex. A, ¶¶ 3-4). At no time did

 William Garfield perform these services with the intent to deprive any entity of property,

 including PPC. (Ex. A, ¶ 4). Additionally, William Garfield testified he “did not take PPC’s

 time, funds, car allowance, credit cards, computers, or expense report process.” (Ex. A, ¶ 2).

 And, PPC has failed to produce any evidence that any alleged theft by William Garfield caused

 PPC injury. Byers, 209 F.3d at 424. For these reasons, this Court should grant summary

 judgment as to PPC’s civil theft allegation as to William Garfield.

         Further, Alison Manley testified she did not perform work for Sigma while employed at

 PPC as a contract worker. (Ex. C, ¶ 6). She did not appropriate PPC materials for Sigma-related

 or any other allegedly inappropriate purposes thereafter.      (Ex. E, 114:20-25; Ex. C, ¶ 5).

 Additionally, Alison Manley testified she “did not take PPC’s time, funds, car allowance, credit

 cards, computers, or expense report process.” (Ex. C, ¶ 4). And, PPC has failed to produce any

 evidence that any alleged theft by Alison Manley caused PPC injury. Byers, 209 F.3d at 424.

 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                         PAGE 11
 1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 12 of 19 PageID #: 7139



 Further, PPC’s retained expert as to damages has not identified any specific damages allegedly

 caused by Alison Manley.         There is not credible evidence that Alison Manley was an

 “employee,” unlawfully appropriated PPC property, that she had the intent to do so, or that PPC

 was damaged by any alleged theft on her part. For these reasons, the Court should grant

 summary judgment as to PPC’s civil theft allegation as to Alison Manley.

                    2.   Summary judgment is appropriate as to PPC’s conversion claim
                         against William Garfield, because there is no legally sufficient
                         evidence of three essential elements of such claim

         PPC has pleaded a claim for conversion against William Garfield. (Dkt. #73, pp. 25-26).

 The essential elements of this claim require PPC to prove: (1) PPC owned, possessed, or had the

 right to immediate possession of personal property; (2) William Garfield unlawfully and without

 authorization assumed and exercised control over the property to the exclusion of, or inconsistent

 with, PPC’s right as an owner; (3) PPC demanded return of the property; and (4) William

 Garfield refused to return the property. Lawyers Title Co. v. J.G. Cooper Dev., Inc., 424 S.W.3d

 713, 718 (Tex. App—Dallas 2014, pet. denied). PPC’s claim for conversion fails because there

 is no genuine issue of material fact as to elements three and four of this cause of action.

         As noted above, William Garfield did not have any discussions with Justin Manley

 related to product development until months after William Garfield’s employment at PPC ended.

 (Ex. D, 161:19-163:3). William Garfield did not exercise any sort of dominion or control over

 PPC property outside of the course, scope and duration of his employment at PPC. (Ex. A, ¶ 4).

 PPC claims William Garfield merged “PPC’s intangible rights in the Confidential Information

 with unique paper documents, including but not limited to, among other things, the federal patent

 application filed by Manley/and or Garfield.” (Dkt. #73, ¶ 94). But, PPC cannot produce legally

 sufficient evidence that William Garfield was involved in this undefined “merger” of any such

 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                         PAGE 12
 1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 13 of 19 PageID #: 7140



 information into the referenced documents. Nor has PPC identified in discovery any “other

 things” it claims William Garfield converted. And, despite an adequate time for discovery, PPC

 has failed to produce any evidence that a conversion by William Garfield caused PPC injury.

 Byers, 209 F.3d at 424. For these reasons, the Court should grant William Garfield summary

 judgment as to PPC’s conversion claim.

                    3.     Summary judgment is appropriate as to PPC’s unfair competition
                           claim against William Garfield, because there is no such independent
                           cause of action in Texas, and no evidence of unfair competition

         PPC has pleaded a claim for unfair competition against William Garfield. (Dkt. #73, p.

 26). PPC cannot maintain a cause of action against William Garfield for “unfair competition”

 because it is not a cause of action recognized by Texas courts, but rather an “umbrella for all

 statutory and non-statutory causes of action arising out of business conduct which is contrary to

 honest practices in industrial or commercial matters.” U.S. Sporting Prods., Inc. v. Johnny

 Stewart Game Calls, Inc., 865 S.W.2d 214, 217 (Tex. App.—Waco 1993, writ denied) (quoting

 Am. Heritage Life Ins. Co. v. Heritage Life Ins. Co., 494 F.2d 3, 14 (5th Cir. 1974)). The

 concept of unfair competition includes several causes of action including passing off/palming off

 and trade secret misappropriation, to name only a few. Id. Regardless, William Garfield was not

 employed by PPC during the time PPC alleges unfair competition, and there is no evidence of

 any post-employment contractual obligation not to compete with PPC. For these reasons, this

 Court should grant William Garfield summary judgment as to PPC’s unfair competition claim.

         E.         The Court should grant the Peripheral Defendants summary judgment as to
                    PPC’s claim for declaratory relief as to ownership of trade secrets, because the
                    Peripheral Defendants have no ownership claim to PPC’s alleged trade secrets

         Within its claim for declaratory relief as to ownership of trade secrets, PPC states that

 “there is an actual controversy...in that both (PPC) and Defendants claim ownership of the trade

 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                         PAGE 13
 1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 14 of 19 PageID #: 7141



 secrets relating to the (patent) applications, CFC Kits, Acoustic Assassin and Automated

 Nitrogen Charging and Adjustment System for Gas-charged Pulsation Equipment.” (Dkt. #73, ¶

 73). Further, to the extent there is such an “actual controversy,” this alleged controversy does

 not apply to the Peripheral Defendants.

         All trade secrets subject to this dispute are claimed exclusively by Justin Manley and

 Sigma. (Ex. J, 8:13-9:10; Ex. I). PPC seems to acknowledge this, as PPC alleges that “in a prior

 lawsuit and original petition, Justin Manley and Sigma allege that the CFC Kits and the Acoustic

 Assassin were trade secrets belonging to them.” (Dkt. #73, ¶ 72). No Peripheral Defendant has

 any ownership stake whatsoever in Sigma or the trade secrets subject to this dispute and there is

 no evidence to the contrary. (Ex. D, 15:9-10; Ex. C, ¶ 6; Ex. B, ¶ 3; Ex. A, ¶ 7). Accordingly,

 PPC’s claim seeking a declaration of the ownership rights related to the trade secrets subject to

 this dispute does not apply to the Peripheral Defendants.   For these reasons, this Court should

 grant the Peripheral Defendants summary judgment as to PPC’s declaratory claim for ownership

 of trade secrets.

         F.         The Court should grant the Peripheral Defendants summary judgment as to
                    PPC’s Copyright Act declaratory relief claims, because such theories do not
                    apply to the Peripheral Defendants

         PPC has pleaded claims for declaratory relief under the Copyright Act, alleging PPC is

 the owner of certain copyrights under “derivative works” and “works made for hire” theories.

 (Dkt. #73, pp. 16-20). PPC has failed to provide the Court with clear guidance as to which

 parties against whom it seeks declaratory relief. Instead, PPC has muddled its own claims by

 inconsistently referring to different groups of defendants within the same causes of action that

 seek declaratory relief. (Dkt. #73, ¶¶ 54-57, 72-73). Nevertheless, because PPC’s claims are not




 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                         PAGE 14
 1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 15 of 19 PageID #: 7142



 viable with respect to the Peripheral Defendants, this Court should grant summary judgment as

 to those claims.

                    1.   Standards for Copyright Act claims

         Copyright is a form of protection provided by the laws of the United States to the authors

 of “original works of authorship” that are fixed in a tangible form of expression. 17 U.S.C. §

 101. While undefined within the Copyright Act, “original works of authorship”, the Fifth Circuit

 has stated that “factual compilations must be made such that the independent creation of the

 compilation involves ‘at least some minimal degree of creativity.’” Emanation, Inc. v. Zomba

 Recording Inc., 72 F. App’x 187, 190 (5th Cir. 2003). The Copyright Act provides that the

 copyright in a work initially belongs to the author who created the work. Cmty. for Creative

 Non-Violence v. Reid, 490 U.S. 730, 737 (1989); 17 U.S.C. § 201(a). As a general rule, the

 author is the party who actually creates the work or, put another way, the person who translates

 the work into a fixed, tangible expression entitled to copyright protection. Id.

         “Works made for hire” are an exception to the general rule for claiming copyright. Reid,

 490 U.S. at 737. Section 101 of the Copyright Act defines a “work made for hire” to include

 works by an employee that are within the course and scope of his or her employment, or a work

 specially ordered or commissioned...if the parties expressly agree in a written instrument signed

 by them that the work shall be considered a work made for hire. 17 U.S.C.§ 101. When a work is

 made for hire, the author is not the individual who actually created the work. Reid, 490 U.S. 730.

 Instead, the party that hired the individual is considered the author and the copyright owner of

 the work unless there is a written agreement to the contrary. Id.

         A “derivative work” is a work based on or derived from one or more already existing

 works. 17 U.S.C. § 101. According to the Copyright Office’s circular 14-1013, to be

 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                         PAGE 15
 1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 16 of 19 PageID #: 7143



 copyrightable, a derivative work must incorporate some or all of the preexisting “work” and add

 new original copyrightable authorship to that work.

                    2.   Summary judgment is appropriate as to PPC’s claim for declaratory
                         relief under a “works made for hire” theory, because such theory does
                         not apply to the Peripheral Defendants

         Under section 101 of the Copyright Act, works made for hire are (1) those that occur

 within the course and scope of employment, or (2) those specially ordered or commissioned...if

 the parties expressly agree in a written instrument signed by them that the work shall be

 considered a work made for hire. 17 U.S.C. § 101. PPC contends Alison Manley and William

 Garfield were “at all times properly classified as employees under applicable state and federal

 laws” and that these defendants “developed” the works made subject to this dispute “while they

 were employees within the scope of their employment with PPC.” (Dkt. #73, ¶¶ 61-64). The

 only legally sufficient evidence is to the contrary.

         Alison Manley learned of Sigma’s existence only after her employment at PPC had

 concluded. (Ex. E, 108:11-14). Additionally, PPC has not alleged any specific participation by

 Alison Manley in the development of the works subject to this dispute. Alison Manley was not

 an employee, did not perform any such work, nor did she perform any work for Sigma

 whatsoever until after her employment at PPC concluded. (Ex. C, Ex. E, 108:11-14). Further,

 design work cannot be rightly claimed to fall within the course and scope of her employment at

 PPC. (Ex. C, ¶¶ 2-3). Thus, no work Alison Manley performed for Sigma could have occurred

 within “the course and scope” of her employment with PPC and PPC cannot claim any of her

 efforts for Sigma as a “work made for hire.” PPC has failed to produce any controverting

 evidence. Byers, 209 F.3d at 424.




 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                         PAGE 16
 1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 17 of 19 PageID #: 7144



         Similarly, William Garfield’s work for Sigma cannot be classified as a work made for

 hire because none of it occurred during the “course and scope” of his employment with PPC.

 According to PPC’s own pleadings, Sigma formed in April of 2014, while William Garfield’s

 last day of employment with PPC was in July of 2013. (Dkt. #73, ¶¶ 34, 41). Further, William

 Garfield and Justin Manley did not discuss the possibility of design work for the entity that

 would become Sigma until September of 2013, several months after William Garfield ended his

 employment at PPC. (Ex. D, 161:19-163:3). No work William Garfield performed for Sigma

 occurred within the “course and scope” of his employment at PPC and as such none of it is

 properly classified as a “work made for hire” with regard to PPC. PPC has failed to produce any

 controverting evidence. Byers, 209 F.3d at 424.

         For these reasons, PPC has failed to meet its burden supporting any basis for declaratory

 relief against the Peripheral Defendants under a “works made for hire” copyright theory.

 Accordingly, the Court should grant Peripheral Defendants summary judgment as to such claim.

                    3.   Summary judgment is appropriate as to PPC’s claim for declaratory
                         relief under a “derivative works” theory, because there is legally
                         insufficient evidence that PPC created any original work

         It is undisputed that Justin Manley is the person who translated the Sigma works at issue

 into a “fixed, tangible expression.” (Ex. D, 144:9-147:5; Dkt. #73, ¶¶ 13, 33, 38). As PPC has

 pleaded, Justin Manley is the author of the applicable patent applications and oversaw the design

 of the items contained therein. (Dkt. #73, ¶¶ 33, 38). Further, PPC has pleaded Justin Manley is

 the author of the invention disclosure documents related to these patents. (Dkt. #73, ¶ 62).

 Under the precedent enumerated by the Supreme Court in Reid and the plain language of 17

 U.S.C. 201(a), PPC cannot rightfully claim that the works subject to this dispute are PPC’s




 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                         PAGE 17
 1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 18 of 19 PageID #: 7145



 “original works of authorship.” Here, credible evidence establishes PPC is not the holder of the

 patents at issue. (Ex. F).

         Additionally, PPC has provided no basis under which it may claim the works subject to

 this dispute are “derivatives of PPC’s pre-existing protected materials.”        (Dkt. #73, ¶ 55).

 Specifically, PPC has failed to specify from where the works that are subject to this dispute are

 derived. Instead, PPC only refers generally to “intellectual property embodying the substance of

 (Sigma’s patent) Applications” and “materials that were shared with Defendant J. Manley,

 Defendant A. Manley, and/or Defendant Garfield” to support its claim that Sigma’s intellectual

 property is derived from PPC’s pre-existing protected materials. (Dkt. #73, ¶ 55). The language

 of 17 U.S.C. § 101 requires that, for a derivative work to exist, a pre-existing work upon which

 the derivative work is based must also exist. PPC has identified no previous or specific “work”

 in this regard. Because PPC has failed to identify a preexisting work upon which the claimed

 work is based on or derived from, it cannot seek declaratory relief under a derivative works

 theory. For these reasons, this Court should grant the Peripheral Defendants summary judgment

 as to such claim.

 VII.    Conclusion

         WHEREFORE, PREMISES CONSIDERED, in accordance with Fed. R. Civ. P. 56

 and Local Rule CV-56, Defendants Alison Manley, William Garfield, and Pamela Garfield pray

 that the Court grant their Motion for Summary Judgment, enter an Order dismissing with

 prejudice all of Plaintiff’s claims against them, and for such other and further relief, both at law

 and in equity, to which they may show themselves justly entitled.




 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                         PAGE 18
 1570123.4 2530.1
Case 4:17-cv-00450-ALM Document 225 Filed 11/08/18 Page 19 of 19 PageID #: 7146



 Respectfully submitted,


 /s/ Gregory N. Ziegler
 Gregory N. Ziegler                                    Clyde M. Siebman
 Texas Bar No. 00791985                                Texas Bar No. 18341600
 GZiegler@macdonalddevin.com                           clydesiebman@siebman.com
 William I. Gardner                                    Elizabeth S. Forrest
 Texas Bar No. 24053219                                Texas Bar No. 24086207
 BGardner@macdonalddevin.com                           elizabethforrest@siebman.com
 J. Robert Skeels                                      SIEBMAN, FORREST, BURG & SMITH, LLP
 Texas Bar No. 24048802                                Federal Courthouse Square
 RSkeels@macdonalddevin.com                            300 N. Travis Street
 MACDONALD DEVIN, P.C.                                 Sherman, Texas 75090
 3800 Renaissance Tower                                (903) 870-0070 (Telephone)
 1201 Elm Street                                       (903) 870-0066 (Telecopy)
 Dallas, Texas 75270
 214.744.3300 (Telephone)                              Attorneys for Defendants
 214.747.0942 (Facsimile)


                                     CERTIFICATE OF SERVICE

         I hereby certify that on November 8, 2018 the foregoing pleading was filed with the clerk

 of the court for the U.S. District Court, Eastern District of Texas, using the electronic case filing

 system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to all

 attorneys of record who have consented in writing to accept this Notice as service of documents

 by electronic means.



                                                   /s/ Gregory N. Ziegler
                                                   Gregory N. Ziegler




 _____________________________________________________________________________________________
 MOTION FOR SUMMARY JUDGMENT OF PERIPHERAL DEFENDANTS ALISON MANLEY,
 WILLIAM GARFIELD, AND PAMELA GOEHRING-GARFIELD                                         PAGE 19
 1570123.4 2530.1
